             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

DANIEL CORBY; and
CHERYL CORBY                                                   PLAINTIFFS

v.                        No. 3:17-cv-239-DPM

JASON BOLIN, Individually and
in his Official Capacity as a Police
Officer for the City of Paragould,
Arkansas; AARON GAMBER,
Individually and in his Official
Capacity as a Police Officer for
the City of Paragould, Arkansas;
and TONY HILL, Individually                              DEFENDANTS

                                 ORDER
      The motion to stay, NQ 44, is denied without prejudice.         The
Corbys have not demonstrated good cause for not taking the deposition
during the fourteen months available for discovery, NQ 22. Sherman v.
Winco Fireworks, Inc., 532 F.3d 709, 714-17 (8th Cir. 2008).
      Their motion to extend, NQ 46, is granted as modified. Response
due by 9 April 2019. Defendants may reply within seven calendar days
of the response. Because of likely trials in older cases, the Court can't
keep the 10 June 2019 trial date. The Final Scheduling Order, NQ 22, is
therefore suspended. An Amended Final Scheduling Order will issue
if a trial is needed.
So Ordered.


              D.P. Marshall Jr.
              United States District Judge




              -2-
